Judgment, Supreme Court, New York County (Robert H. Straus, J.), rendered October 29, 2004, convicting defendant, after a nonjury trial, of two counts of repeated failure to file personal income and earnings taxes in violation of Tax Law § 1802 (a), and sentencing him to a term of five years’ probation with restitution in the amount of $7,447 and community service, and judgment of resentence, same court and Justice, rendered March 17, 2006, convicting defendant, upon his plea of guilty, of violation of probation, resentencing him to a term of six months, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The evidence established that defendant failed to pay income taxes and file returns for the years charged and that he owed money for each of those years. Defendant clearly evinced the requisite intent to evade payment of tax. His own testimony established that his purpose, or conscious objective (see Penal Law § 15.05 [1]), was to not pay taxes. The record contradicts his claim that he honestly believed himself to be exempt from taxation (see People v Antoine, 298 AD2d 306 [2002]). Defendant filed several documents including withholding forms that he knew to be false, and his testimony warranted an inference that he did not take seriously his various bizarre theories concerning tax laws. While defendant may disagree with existing tax laws, or with their generally accepted interpretations, there was no evidence that he honestly misunderstood his duties under those laws as they currently stand (see Cheek v United States, 498 US 192, 202 n 8 [1991]). Concur—Andrias, J.P, Friedman, Marlow, Williams and Catterson, JJ.